270 F.2d 333
Francis L. WASHINGTON, Appellant,v.UNITED STATES of America, Appellee.Paul S. MUNSON, Appellant,v.UNITED STATES of America, Appellee.Clinton JACOBS, Appellant,v.UNITED STATES of America, Appellee.George M. WASHINGTON, Appellant,v.UNITED STATES of America, Appellee.Ernest H. WALKER, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 14859.
Nos. 14961-14963.
No. 15224.
United States Court of Appeals District of Columbia Circuit.
Argued June 23, 1959.
Decided September 3, 1959.

Appeals from the United States District Court for the District of Columbia; Henry A. Schweinhaut, Judge.


1
Mr. Robert Alfred Brown, Washington, D. C. (appointed by this court), for appellant in No. 14859.


2
Mr. John J. Sexton, Washington, D. C. (appointed by this court), for appellants in Nos. 14961, 14962 and 14963.


3
Mr. Ward B. McCarthy, Washington, D. C. (appointed by this court), for appellant in No. 15224.


4
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.


5
Before BAZELON, FAHY and BASTIAN, Circuit Judges.


6
PER CURIAM.


7
Appellants, Paul S. Munson, Clinton Jacobs, Francis L. Washington, George M. Washington, Ernest Walker, and another, were indicted for the crimes of housebreaking and larceny, the indictment alleging (1) that they entered the store of Jada, Inc., a body corporate, with intent to steal the property of another; and (2) that they stole the property of Jada, Inc. of the approximate value of $1081.00.


8
George M. Washington and Ernest Walker were tried together, found guilty and sentenced. Paul S. Munson, Clinton Jacobs and Francis L. Washington were tried together and were also found guilty and sentenced.


9
On this appeal, court-appointed counsel have earnestly urged upon us numerous claims of error. An examination of the record convinces us that there are no errors affecting substantial rights.


10
Affirmed.